Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a passive rebound switch, comprising: at least one housing; at least one key comprising one or more actuation buttons detachably and pivotally coupled at the housing, wherein a receiving chamber is formed between the key and the housing, wherein each of the one or more actuation buttons comprises a detection control presser provided at an inner side thereof; at least one detection control received in the receiving chamber that the detection control presser of each of the one or more actuation buttons is aligned with the detection control for triggering the detection control, wherein the detection control comprises a buffering element configured to actuate the detection control when the buffering element is pressed by the corresponding detection control presser and support the corresponding actuation button at a stationary manner at an idle position; at least one power generation module received in the receiving chamber; at least one signal transmission module received in the receiving chamber and configured to transmit at least one control signal after the signal transmission module is powered; and at least one energy collecting module received in the receiving chamber and disposed between the actuation button and the power generation module in such a manner that when each of the one or more actuation buttons is actuated with a reciprocated rebounding movement to press against the energy collecting module for rebounding movement to trigger the power generation module, a mechanical energy is converted into an electrical energy for at least one time to power the signal transmission module to transmit the control signal.
Regarding claim 10, the prior art fails to disclose or fairly suggest a passive rebound switch, comprising: at least one housing; at least a signal transmission module; at least one power generation module; at least one detachable button; at least one energy collecting module disposed between the detachable button and the power generation module, wherein the detachable button is actuated in a reciprocated rebounding movement to drive and actuate the energy collecting module which is configured to drive and actuate the power generation module device for converting a mechanical energy into an electrical energy so as to electrically power the signal transmission module to transmit at least one control signal; and at least one restoring element configured to rest the energy collecting module back to an original position thereof, wherein during each operation that the power generation module is pressed against by the energy collecting module and the energy collecting module is restored by the restoring element the original position thereof, the electrically energy generated for one time to power the signal transmission module to transmit the control signal.
Regarding claim 17, the prior art fails to disclose or fairly suggest a method for self-powering a passive rebound switch, comprising the steps of: (a) applying an external force on at least one of one or more actuation buttons; (b) pressing at least one detection control by the actuation button; (c) pressing at least one energy collecting module by the actuation button; (d) activating a power generation module by the energy collecting module; (e) generating a first electrical energy by the power generation module; (f) electrifying at least one signal transmission module to generate a first control signal; (g) resetting the actuation button to move the actuation button back to an original position thereof by a resetting device generating a rebounding force which is opposite to the external force; (h) generating a second electrical energy by the power generation module in response to the rebounding force of the resetting device; (i) electrifying the signal transmission module to generate a second control signal; and (j) resetting the energy collecting module and the power generation module back to their original position.
Regarding claim 19, the prior art fails to disclose or fairly suggest a passive rebound switch having variable number of buttons, comprising: at least one housing; at least one key comprising one or more actuation buttons detachably and pivotally coupled at the housing, wherein a receiving chamber is formed between the key and the housing; at least one detection control received in the receiving chamber; at least one power generation module received in the receiving chamber; at least one signal transmission module received in the receiving chamber and configured to transmit at least one control signal after the signal transmission module is powered; at least one energy collecting module received in the receiving chamber and disposed between the actuation button and the power generation module in such a manner that when each of the one or more actuation buttons is actuated with a reciprocated rebounding movement to press against the energy collecting module for rebounding movement to trigger the power generation module, a mechanical energy is converted into an electrical energy for at least one time to power the signal transmission module to transmit the control signal; at least one restoring element; and at least a paddling member, wherein the power generation module is connected with said paddling member which is coupled with the energy collecting module, such that the paddling member is driven by the energy collecting module to drive the power generation module through the energy collecting module, so as to actuate the power generation module for converting the mechanical energy into the electrical energy, wherein the restoring element is arranged for being driven by the actuation button to drive the power generation module through the energy collecting module, so as to actuate the power generation module for converting the mechanical energy into the electrical energy, wherein when the power generation module is driven by the energy collecting module, the electrical energy is generated for one time, and that when the power generation module is pushed by the restoring element back to an original position thereof, the electrical energy is generated for another time, wherein the detection control is configured to pre-trigger an I/O interface of an encoder of the signal transmission module before the power generation module generates the electrical energy.
Dependent claims 2-9, 11-16, 18 and 20-26 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687